        case 1:17-cv-03473-JGK Document 282 Filed 07/02/21 Page 1 of 1




                                                                                                 Via ECF

July 2, 2021

The Honorable John G. Koeltl                                     APPUCATION GRANTED
United States District Judge                                         SO ORDERED
Daniel Patrick Moynihan U.S . Courthouse
Courtroom 12B
                                                 7/          ~ f9 /(~ -
500 Pearl Street
New York, New York 10007-1312                   (~/4;              John G. Koeltl , U.S.D.J.
Re:    Mirror Worlds Technologies, LLC v. Facebook, Inc.
       Civil Action No. 1:17-cv-03473 (JGK)

Dear Judge Koeltl :

        The parties in the above-captioned matter respectfully request permission to place under
seal Dkt. 264-15, which is Exhibit 15 to the Declaration of Phillip E. Morton in Support of
Facebook's Opposition to Plaintiffs Motion to Exclude Improper Expert Testimony of Facebook's
Expert Witnesses. Exhibit 15 contains a full copy of Mirror Worlds' First Supplemental Responses
and Objections to Facebook's Second Set of Interrogatories (3-10). Mirror Worlds' responses to
these interrogatories include discussion of sensitive and proprietary information, including citation
to documents that were produced subject to the Protective Order in this case and designated
"Highly Confidential - Attorneys' Eyes Only." Furthermore, these responses describe highly
confidential assessments of both the value of certain Mirror Worlds patents, as well as the amount
of revenue that could be recovered by asserting said patents in litigation. Such information, if
made public, would cause Mirror Worlds commercial harm . Accordingly, the parties respectfully
request leave to place this exhibit under seal in its entirety. In its place, Facebook will file an
appropriately excerpted version of this exhibit, which does not include the above-described
confidential material , on the public docket.

The parties greatly appreciate your consideration in this matter.

Respectfully submitted ,


 Isl Heidi L. Keefe                               Isl Minna Chan

 Heidi L. Keefe                                   Minna Chan

 Counsel for Defendant                             Counsel for Plaintiff Mirror Worlds
 Facebook, Inc.                                    Technologies, LLC




cc: All Counsel of Record via ECF

                                                       t,SOC SD, IY
                                                       Ci OCU M[NT
                                                       :·_L ECTRO NI C/..,L LY FILE:)
                                                       DuC#
                                                       DATE F
                                                            -I-
                                                              LE-
                                                                :.0- : - ~         f -:,7/----
                                                                          7----:. __
